NUMBER 13-22-00028-CV

                       COURT OF APPEALS

               THIRTEENTH DISTRICT OF TEXAS

                 CORPUS CHRISTI – EDINBURG


TODD MCGOWEN, OWNER OF
IMPERO RUSSO, INC. D/B/A
TYC AUTO,                                                        Appellant,

                                       v.

DIRECTOR OF THE TEXAS DEPARTMENT
OF MOTOR VEHICLES,                                                Appellee.


       On direct appeal from the Motor Vehicle Division of the
                Texas Department of Motor Vehicles.


                     MEMORANDUM OPINION

 Before Chief Justice Contreras and Justices Benavides and Tijerina
         Memorandum Opinion by Chief Justice Contreras

    This matter is before the Court on appellant’s unopposed amended notice of
nonsuit, which is construed as an unopposed amended motion to dismiss appeal. 1

Appellant requests the dismissal, as he no longer wishes to pursue an appeal in this

action.

          The Court, having considered appellant’s unopposed amended motion, is of the

opinion that the motion should be granted. See TEX. R. APP. P. 42.1(a)(1). Therefore,

appellant’s unopposed amended motion to dismiss is granted, and the appeal is hereby

dismissed. Costs will be taxed against the appellant. See TEX. R. APP. P. 42.1(d) (“Absent

agreement of the parties, the court will tax costs against the appellant.”). Because the

appeal is dismissed at appellant’s request, no motion for rehearing will be entertained.


                                                                         DORI CONTRERAS
                                                                         Chief Justice

Delivered and filed on the
14th day of April, 2022.




          This case is before the Court on transfer from the Third Court of Appeals pursuant to a docket
          1

equalization order issued by the Supreme Court of Texas. See TEX. GOV’T CODE ANN. § 73.001.
                                                    2